Citation Nr: 0425255	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-22 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Restoration of a 100 percent disability rating for residuals 
of prostate cancer or a compensable rating for residuals of 
prostate cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel

INTRODUCTION

The veteran served on active duty from January 1950 to 
December 1953 and from April 1955 to May 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In December 2003, the Board remanded the case to the RO so 
that the veteran could be scheduled for a hearing before a 
traveling Member of the Board.  Thereafter, in March 2004, 
the veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of this hearing was 
prepared and is associated with the claims folder.  

The Board has determined that further development of this 
case is necessary.  Accordingly, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


REMAND

The record shows that in April 2000 a radioactive iodine seed 
was implanted to treat the veteran for prostate cancer.  

The most recent medical evidence of record consists of VA 
records from January 2001 to February 8, 2002, and the report 
of a VA genitourinary examination in March 2002.  However, in 
the report of the March 2002 examination, there is reference 
to an examination by a VA urologist on February 14, 2002.  
The report of this examination is not of record.  

Additionally, at the hearing before the Board, the veteran 
asserted that his residuals of prostate cancer have increased 
in severity since his most recent examination and that his 
symptoms were not adequately reported in the March 2002 
examination report.  He indicated that he was embarrassed and 
reluctant to report his symptoms to a female physician.  He 
reported an increase in urinary frequency and side affects 
from his radiation treatment.  He also reported voiding 
dysfunction.  

In light of the foregoing and under the duty to assist, 
38 C.F.R. § 3.159, the Board determines that further 
evidentiary development is needed and the case is REMANDED 
for the following action:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A, and 38 C.F.R. § 3.159.  In the 
VCAA notification letter:

a.  Notify the veteran that to 
substantiate his claim for an 
increased rating he should submit 
competent medical evidence that his 
disability has increased in 
severity.

b.  Notify the veteran that if he 
has evidence to substantiate his 
claim, not already of record, that 
is not in the custody of a Federal 
agency, such as records of private 
medical care, he should submit the 
records himself or with his 
authorization, VA will make 
reasonable efforts to obtain the 
records on his behalf.

c.  Notify the veteran that if he 
has evidence, not already of record, 
that is in the custody of VA or 
other Federal agency, VA will obtain 
any such records he identifies.

d.  Ask the veteran to provide any 
evidence in his possession that 
pertains to his claim.  

2.  Obtain records since February 2002 
from the Huntington and Clarksburg, West 
Virginia, VAMCs. 

3.  Schedule the veteran for VA 
genitourinary examination by a male 
physician to ascertain the severity of 
the residuals of prostate cancer.  The 
veteran's file must be made available for 
review by the examiner.  The examiner is 
asked to comment on the following: 

a)  Is a radioactive implant a 
therapeutic procedure for treatment 
of prostate cancer and, if so, when 
does the therapeutic effect of the 
implant cease? 

b)  Is there any evidence of renal 
dysfunction?

c)  Is there any evidence of voiding 
dysfunction, including urinary 
leakage, urinary frequency, 
obstructed voiding, or obstructed 
voiding and, if so, what is the 
frequency and duration of such 
manifestations? 

4.  After the above development has been 
completed, adjudicate the claim, 
considering Diagnostic Code 7528 and 
criteria for renal and voiding 
dysfunctions.  If the benefit is denied, 
prepare a supplemental statement of the 
case and return the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



